        Case 5:19-cr-00030-gwc Document 36-1 Filed 07/09/19 Page 1 of 1




                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to information associated with the Facebook user IDs

www.facebook.com./krash.orkash (User ID : 100030769830866) and

www.facebookcom/desi.wells.3l (User ID: 100007629780653) that is stored at premises

owned, maintained, controlled, or operated by Facebook [nc., a company headquartered in

Menlo Park, California.
